DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 

The claims should be amended as follows:

Claim 9 has been cancelled.
.
Claim 1. A method of protecting muscle cells against injury and/or promoting regeneration and repair of muscles in a subject in need thereof, comprising administering to a subject suffering from muscle cell or muscle tissue injury a composition consisting of:
(a) an effective amount of a Poria cocos (FU-LING) extract; and
(b) at least one of a toner, a buffer, a preservative, and a pharmaceutically acceptable carrier.  

Claim 2. The method as claimed in claim 1, wherein the FU-LING extract is a polar solvent extract of FU-LING, and the polar solvent is selected from the group consisting of water, C1-C4 alcohols, and a combination

Claim 4. The method as claimed in claim 1, wherein the FU-LING extract is an extract of the meat of the FU-LING, an extract of the epidermis of the FU-LING and/or an extract of a fermentation product of the FU-LING, wherein the fermentation product is obtained by inoculating a FU-LING strain in a solid matrix and then fermenting in the dark for several weeks to several months.

Claim 8. A method of protecting muscle cells against injury and/or promoting regeneration and repair of muscles in a subject in need thereof, comprising administering to a subject suffering from muscle cell or muscle tissue injury a composition consisting of: (a) an effective amount of an active ingredient, wherein the active ingredient is tumulosic acid and/or a pharmaceutically acceptable salt of tumulosic acid; and
(b) at least one of a toner, a buffer, a preservative, and a pharmaceutical acceptable carrier.  

 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancelling claim 9 and amending the claims as indicated above.  Claims 1-4, 6-8 and 11-12 would be allowable with these amendments.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMY L CLARK/Primary Examiner, Art Unit 1699